DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 4-7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Long (US 2017/0128769).
Regarding claim 1, Long teaches an exercise and therapeutic device, comprising: a treadmill (150) comprising a running belt (178) coupled to a treadmill frame (157); an air chamber (116) coupled to the treadmill frame, the air chamber substantially surrounding the running belt and adapted to be selectively inflated between a deflated condition and an inflated, operating condition; a user seal (344) coupled to the air chamber and adapted to receive a user so that, in the operating condition, at least a portion of the user is received in the user seal and positioned within the air chamber; a pump operable to inflate the air chamber [0015]; and a strap (205) coupled to the treadmill frame and adapted to restrict expansion of the air chamber in the operating condition; wherein the strap is adjustable (via 240) to vary an operative length of the strap, and wherein increasing the operative length of the strap increases a spacing of the user seal relative to a running surface of the running belt when the air chamber is inflated in the inflated, operating condition.
	Regarding claim 4, Long teaches a substantially rigid user seal frame (135) adapted to cooperate with the user seal to receive a user when the air chamber is in the inflated, operating condition;
wherein the strap is coupled to the treadmill frame and the user seal frame (see Fig. 21A) so that in the inflated, operating condition, the strap cooperates with the frame and the user seal frame to restrict the expansion of the air chamber.
	Regarding claim 5, Long teaches a top strap (220) coupled to and at least partially surrounding the user seal, wherein the strap extends between the treadmill frame and the top strap.
Regarding claim 6, Long teaches increasing the operative length of the strap increases a vertical height between the user seal and the running surface, and decreasing the operative length of the strap decreases the vertical height between the user seal and the running surface [0242).
Regarding claim 7, Long teaches a motor configured to drive rotation the running belt [0015] and a controller configured to: control a speed of the running belt by providing a first control signal to the motor; and control an air pressure in the air chamber by providing a second control signal to the pump [0016].

Claim(s) 15, 17-18, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Whalen (US 2011/0098615).
Regarding claim 15, Whalen teaches an exercise and therapeutic device, comprising: a treadmill (112)comprising: a running belt adapted for rotation; and a motor coupled to the running belt, the motor configured to selectively drive rotation of the running belt [0077]; an air chamber (102) at least partially surrounding the running belt; a user seal (see Figs 3-5A) coupled to the air chamber and configured to selectively receive a portion of a user so that, in an operating condition, the portion of the user is received within the air chamber; a sensor (120) configured to acquire information indicative of a pressure in the air chamber [0084]; a pump (126) operable to selectively inflate the air chamber; and a controller (122) coupled to the motor and the pump, the controller configured to control the pump based on the information from the sensor [0084].
Regarding claim 17, Whalen teaches the sensor is a pressure sensor, at least a portion of which is positioned inside the air chamber [0083].
Regarding claim 18, Whalen teaches the controller is configured to control the pump based on the information from the sensor in response to repeated fluctuations of the pressure in the air chamber caused by forces exerted by the user ([0084]- In Whalen’s system, the pressure system would detect changes in pressure and control the pump as a result).
Regarding claim 20, Whalen teaches the controller is configured to provide a control loop configured to drive the pressure in the air chamber to a setpoint [0084].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Long (US 2017/0128769) as applied to claims 1 and 7, respectively, above, and further in view of Whalen (US 2011/0098615).
Regarding claims 2-3, Long teaches an adjustment mechanism (240) coupled to the strap and operable to increase or decrease the operative length of the strap.  Long further teaches in paragraph [0242], “The height adjustment mechanism 240 and locking lever 244 may also include any of a number of pins, sliders, ratchets, gears or other mechanical holders to engage and hold the strap 205”.  Long does not specifically disclose a winch.  Whalen teaches an exercise device comprising a treadmill, an air chamber, and a motorized winch for adjusting the height of the air chamber [0186].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device taught by Long by substituting a winch for Long’s adjustment mechanism, in order to “eliminate the force required to lift the structure by the user” (see Whalen, [0186]).
Regarding claim 8, Long does not specifically disclose a pressure sensor.  Whalen teaches a treadmill, an air chamber, and a pressure sensor (120) at the air chamber [0083], wherein a controller (103) is configured to control the air pressure in the air chamber in a control loop based on measurements from the pressure sensor [0084].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device taught by Long by providing the pressure sensor measurement and control taught by Whalen in order to maintain a desired pressure.

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Whalen (US 2011/0098615) as applied to claim 15 above, and further in view of Kuehne (US 2012/0238921).
Whalen teaches the sensor is positioned on the air chamber, and further teaches, “the pressure sensor 120 shown is not intended to be limiting and that other types of pressure transducer or pressure measuring sensors can be used without departing from the inventive concepts herein disclosed” [0083].  Whalen does not specifically disclose a strain gauge.  Kuehne teaches an analogous system including a strain gauge.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device taught by Whalen by substituting a strain gauge for the pressure sensor.  Such modifications involve the mere substitution of one well-known sensor type with another to yield predictable results which fail  to distinguish the invention over the prior art.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-8, 15-18, and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-26 of U.S. Patent No. 10,843,036. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of the present claims are recited by or obvious over the patent claims.

Allowable Subject Matter
Claims 9-14 are allowed.
Claims 19 and 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record fails to teach or make obvious the combinations of limitations required by claims 9, 19, and 21.  
Regarding claim 9, the cited references do not disclose the device as described and, in particular, including “a leg assembly coupled to the treadmill frame to at least partially support the treadmill frame above a surface supporting the exercise and therapeutic device, the leg assembly comprising: a shaft extending from the treadmill frame through the aperture in the air chamber, the shaft comprising a top end of the shaft inside the air chamber and a bottom end of the shaft outside the air chamber; and a gasket assembly coupled to the shaft and configured to substantially seal the shaft projecting through the aperture.”
Regarding claim 19, the cited references do not disclose the device as described and, in particular, including the limitation “the controller is configured to account for the repeated fluctuations of the pressure in the air chamber by filtering out the repeated fluctuations from the pressure prior to using the pressure in a feedback control of the pump”. 
Regarding claim 21, the cited references do not disclose the device as described and, in particular, the limitation “the controller is configured to update the setpoint based on repeated fluctuations of the pressure in the air chamber caused by forces exerted by the user”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER ROBERTSON whose telephone number is (571)272-5001. The examiner can normally be reached Monday-Friday, 8:30 am to 6:00 pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on 571-272-4966. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JENNIFER ROBERTSON
Primary Examiner
Art Unit 3784



/JENNIFER ROBERTSON/               Primary Examiner, Art Unit 3784